Case 4:20-cv-00024-JHM-HBB Document 44 Filed 08/03/20 Page 1 of 5 PageID #: 507




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

 CIVIL ACTION NO: 4:20-CV-00024-JHM

 PINKERTON TOBACCO CO., LP
 SWEDISH MATCH NORTH AMERICA, LLC,
 AND NYZ AB                                                                  PLAINTIFFS

 V.

 KRETEK INTERNATIONAL, INC. AND
 DRYFT SCIENCES, LLC                                                         DEFENDANTS

                               MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiffs’ Motion for Leave to File Documents Under

 Seal. [DN 26]. Fully briefed, this matter is ripe for decision. For the following reasons, the

 Plaintiffs’ Motion is GRANTED.

                                           I.      BACKGROUND

        Pinkerton Tobacco Co., LP, Swedish Match North America, LLC, and NYZ AB

 (collectively “Plaintiffs”) filed a Complaint against Kretek International, Inc. and DRYFT

 Sciences, LLC (collectively “Defendants”) alleging violations of the Defend Trade Secrets Act

 and Kentucky Trade Secrets Act. [DN 1]. Thereafter, Defendants filed a Motion to Dismiss or,

 in the Alternative, to Transfer. [DN 13]. Plaintiffs filed their Opposition to Defendants’ Motion

 [DN 25] and simultaneously filed a Motion for leave to file a document under seal [DN 26]. The

 document at issue is a Licensing Agreement and is Exhibit 1 to Plaintiffs’ Opposition to

 Defendants’ Motion. [DN 25-2; DN 27].

        After some back and forth between the parties, Plaintiffs identified the particular

 paragraphs of the document that they wished to redact—specifically ¶¶ 2.5, 3.2, 3.3, and 4.1.

 Defendants, after filing an initial brief in opposition to Plaintiffs’ Motion, filed a supplement to
Case 4:20-cv-00024-JHM-HBB Document 44 Filed 08/03/20 Page 2 of 5 PageID #: 508




 their opposition. [DN 36]. Therein, Defendants noted that they did not object to redacting ¶¶ 3.2

 and 3.3 but continued to oppose Plaintiffs’ request as to ¶¶ 2.5 and 4.1 for the same reasons set

 forth in their original brief in opposition. [Id.]. In their original brief, Defendants noted three

 reasons why the Court should deny Plaintiffs’ Motion—first, Plaintiffs did not identify the

 information they sought to seal, nor did Plaintiffs explain why it should be protected; second,

 Plaintiffs’ Motion was not narrowly tailored; and third, Plaintiffs failed to establish any cognizable

 harm. [DN 34 at 5–7]. Because the Defendants retain those same arguments regarding the

 redaction of ¶¶ 2.5 and 4.1, the Court addresses those concerns below.

                                        II.    STANDARD OF REVIEW

        Federal Rule of Civil Procedure 5.2(d) allows courts to order that a filing be made under

 seal without redaction. Local Rule 5.6 also permits a party to move to file a document under seal.

 The Sixth Circuit “recognize[s] . . . a ‘strong presumption in favor of openness’ as to court

 records.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016)

 (citation omitted). The party that seeks to seal the records bears the heavy burden of overcoming

 that presumption where “[o]nly the most compelling reasons can justify non-disclosure of judicial

 records.” Id. (citations omitted).

        “To meet this burden, the party must show three things: (1) a compelling interest in sealing

 the records; (2) that the interest in sealing outweighs the public’s interest in accessing the records;

 and (3) that the request is narrowly tailored. Kondash v. Kia Motors Am., Inc., 767 F. App’x 635,

 637 (6th Cir. 2019) (citation omitted). “Where a party can show a compelling reason for sealing,

 the party must then show why those reasons outweigh the public interest in access to those records

 and that the seal is narrowly tailored to serve that reason.” Id. at 637 (citation omitted). “To do

 so, the party must ‘analyze in detail, document by document, the propriety of secrecy, providing



                                                   2
Case 4:20-cv-00024-JHM-HBB Document 44 Filed 08/03/20 Page 3 of 5 PageID #: 509




 reasons and legal citations.’” Id. (citation omitted). If a district court opts to seal court records,

 “it must set forth specific findings and conclusions ‘which justify nondisclosure to the public.’”

 Rudd Equip. Co., Inc. v. John Deere Constr. & Forestry Co., 834 F.3d 589, 594 (6th Cir. 2016)

 (citation omitted).

                                             III.       DISCUSSION

        One basis for Defendants’ opposition is that Plaintiffs’ request did not identify the

 information they sought to seal, nor was the request narrowly tailored. Indeed, to overcome the

 presumption in favor of openness, Plaintiffs must show that their request is narrowly tailored.

 Kondash, 767 F. App’x at 637. Although Plaintiffs’ initial Motion did not identify any specific

 portions of the document for redaction, Plaintiffs now identify four paragraphs of the seven-page

 Licensing Agreement. As the basis for their request, Plaintiff claim certain provisions concern

 confidential co-ownership agreements of patents with a third-party, WM17. Defendants only

 object to the redaction of ¶¶ 2.5 and 4.1. Plaintiffs explain that the divulsion of those two

 paragraphs “would create an unnecessary risk that Plaintiffs breached their confidentiality

 obligations to WM17.” The Court finds the Plaintiffs’ request is narrowly tailored as Plaintiffs do

 not seek to seal the entirety of the Licensing Agreement, but rather only the portions containing

 sensitive information related to Plaintiffs’ business relationship with a third-party.

        Defendants next take issue with Plaintiffs’ failure to explain why the provisions should be

 redacted, as well as the failure to establish any cognizable harm. Defendants’ point is well-taken.

 A party moving to file a document under seal must show that it will suffer a “clearly defined and

 serious injury” if the records are made public. Shane Grp., Inc. v. Blue Cross Blue Shield of Mich.,

 825 F.3d 299, 307 (6th Cir. 2016); compare Brown & Williamson Tobacco Corp. v. F.T.C., 710

 F.2d 1165, 1179 (6th Cir. 1983) (risk of reputational harm is insufficient), with Nixon v. Warner



                                                    3
Case 4:20-cv-00024-JHM-HBB Document 44 Filed 08/03/20 Page 4 of 5 PageID #: 510




 Comm’ns, Inc., 435 U.S. 589, 598 (1978) (potential damage to “competitive standing” can be

 sufficient). Plaintiffs’ Reply addresses this concern. [DN 39]. Regarding ¶ 2.5, a paragraph

 setting forth the rights of licensees with respect to the licensed patents, Plaintiffs explain the

 provision refers to obligations between the licensor and licensee—right and obligations which

 have roots in a confidential co-ownership agreement with WM17. [Id. at 4]. Thus, to avoid

 breaching confidentiality agreements with WM17, the provision must be redacted. With respect

 to ¶ 4.1, a paragraph identifying assignment rights of licensor, NYZ AB, Plaintiffs explain that the

 assignment rights are also governed, at least in part, by the confidential co-ownership agreement

 with WM17. [Id.]. Again, to avoid breach of that agreement, Plaintiffs explain, the provision

 must be reacted. Plaintiffs state that if they were found to have breached the agreements with

 WM17, “the resulting harm to Plaintiffs would be severe.”          [Id. at 5]. The Court finds that

 Plaintiffs have adequately stated why the provisions should be redacted—in order to preserve the

 co-ownership agreement between Plaintiffs and a third-party, WM17.

        Finally, it is necessary that the Court consider the public’s interest in viewing the

 paragraphs Plaintiffs seek to redact. The Sixth Circuit has noted that “the public is entitled to

 assess for itself the merits of judicial decisions. Thus, ‘[t]he public has an interest in ascertaining

 what evidence and records the District Court . . . relied upon in reaching [its] decision.’” Shane

 Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016) (quoting Brown

 & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1181 (6th Cir. 1983)). Plaintiffs address

 this concern in their Reply in support of their Motion. [DN 39 at 4]. Plaintiffs note that their

 Complaint does not concern the licensed patents relevant in both paragraphs they seek to redact.

 Id. Indeed, Plaintiffs Complaint alleges Defendants improperly acquired “certain technology and

 know-how” in violation of federal and state law. [DN 1 ¶¶ 34, 41–51]. The licensed patents are



                                                   4
Case 4:20-cv-00024-JHM-HBB Document 44 Filed 08/03/20 Page 5 of 5 PageID #: 511




 never mentioned in the Complaint [DN 1] and are not referred to in Plaintiffs’ Opposition to

 Defendants’ Motion to Dismiss or, in the Alternative, to Transfer [DN 25]. Because these

 provisions refer to business relationships—between Plaintiffs and a third-party, WM17—not

 relevant to the pending litigation, the Court finds the public interest in this evidence is low.

        Taking account of the above considerations, the Court finds the balance weighs in favor of

 redacting the provisions at issue here. That being the case, the Plaintiffs’ Motion is GRANTED.

                                             IV.     CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that Plaintiffs’ Motion for

 Leave to File Documents Under Seal [DN 26] is GRANTED.




                                                                                   July 31, 2020




 cc: counsel of record




                                                   5
